Citation Nr: 1017324	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for lumbar spine, herniated disc with mild sciatica, status 
post fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the Veteran's claim for a disability 
rating greater than 40 percent for service-connected lumbar 
spine, herniated disc with mild sciatica, status post fusion 
("low back disability").


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
service-connected low back disability is not manifested by 
any unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a February 2006 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his service-connected low back disability had 
worsened.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting an increased rating for low back 
disability.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
February and March 2006 letters were issued to the appellant 
and his service representative prior to the May 2006 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  And any defect in the 
timing or content of the notice provided to the Veteran and 
his service representative has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which 
address the current nature and severity of his service-
connected low back disability.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Criteria & Analysis

The Veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Veteran's service-connected low back disability currently 
is evaluated as
40 percent disabling under Diagnostic Code 5243.  See 
38 C.F.R. § 4.71a, DC 5243 (2009).

It also should be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Diagnostic Codes (DC's) for the spine are as follows: 
5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar 
spine or segmental instability; 5240 Ankylosing spondylitis; 
5241 Spinal fusion; 5242 Degenerative arthritis of the spine 
(see also DC 5003); 5243 Intervertebral disc syndrome.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
DC's 5235 to 5243 unless the disability rated under DC 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent disability 
rating for disability with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A maximum schedular rating of 60 
percent is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
explained specifically.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The recent medical evidence shows that the Veteran underwent 
lumbar laminectomy at El Dorado Hospital in March 2005.  

The Veteran underwent a VA examination in October 2005.  The 
examiner noted that the claims file was not available for 
review.  The Veteran reported pain in the right upper hip.  
He stated that the back disability had an effect on his usual 
daily activities of driving, lifting, bending, prolonged 
standing and sitting, walking, running and other impact 
sports and activities.  He denied any flare-ups.  He denied 
any incapacitating episodes in the last 12 months.  Upon 
physical examination, flexion was to 40 degrees.  Extension 
was to 20 degrees.  Right lateral flexion was to 10 degrees.  
Left lateral flexion was to 5 degrees.  Right lateral 
rotation was to 30 degrees.  Left lateral rotation was to 20 
degrees.  Side lateral rotation (SLR) right was positive at 
20 degrees.  SLR left was positive at 45 degrees.  There was 
levoconvex curvature of the lumbar spine.  There was no 
pelvic tilt.  There was no paraspinal tenderness.  Paraspinal 
tension was positive to right of lumbar spine.  Pain was 
noted during range of motion testing at extremes of all axes.  
There was no additional limitation following repetitive range 
of motion.  The examiner diagnosed degenerative disc disease 
and degenerative joint disease of the lumbar spine status 
post fusion in 1976 and 2005 with residual sciatica to right 
hip.  There were moderate limitations in driving, lifting, 
bending, prolonged standing and sitting, and walking, and 
severe limitations in running and other impact sports and 
activities.  

The Veteran underwent another VA examination in February 
2006.  The examiner noted that the claims file was not 
available for review.  The Veteran reported persistent and 
increasing sciatic pain.  He stated that pain on an ordinary 
day was 5 out of 10 and at the worst 8 out of 10.  He 
reported that the pain was like a vibration or electric shock 
going down into the right lower limb.  He stated that flare-
ups occurred with weather change only, and lasted one to two 
days.  He reported aggravation by stooping, twisting, or 
standing more than 30 minutes or stepping off a curbstone 
which jarred him and increased the pain.  He stated that he 
had two incapacitating episodes in the past 12 months lasting 
about 2 days each.  He reported that this usually was 
associated with washing his car.  

Upon physical examination in February 2006, flexion was to 20 
degrees and extension was to 15 degrees.  Right lateral 
flexion was to 10 degrees and left lateral flexion was to 5 
degrees.  Right rotation and left rotation were each less 
than 20 degrees.  All of these motions resulted in pain about 
1 inch from above each sacroiliac joint.  Paraspinal muscles 
were not tender.  Lumbar curve was normal.  Sensation was 
intact in the lower limbs.  With regard to DeLuca, the VA 
examiner noted that pain was "not with a range of motion, 
but with extreme achieved."  With repetition, the Veteran 
lost 20 degrees of flexion and 15 degrees of extension due to 
increased pain but was without fatigue or incoordination or 
weakness.  The examiner diagnosed status post fusion and 
laminectomy at L4-5, with extensive degenerative joint 
disease.  

VA outpatient treatment records dated in January 2007 reflect 
that the Veteran underwent an extreme lateral interbody 
fusion L2-L4 and laminectomy at L2 and L3.  

The Veteran underwent another VA examination in March 2007.  
The examiner noted that the claims file was reviewed.  The 
Veteran reported daily back pain averaging 3 to 4 out of 10.  
He stated that the back pain cleared up 2 days a week 
depending on activity.  He denied radiating lower extremity 
pains or paresthesias, right or left.  He reported that he 
could not lift over 5 pounds.  He stated that he could not 
bend, twist, or stoop.  He reported that he could sit a 
maximum of 15 minutes at a time.  He stated that his ability 
to walk was limited to one quarter mile at a time.  Upon 
physical examination, there was a well-healed, midline lumbar 
scar plus left iliac region scar, also a right posterior 
iliac scar, the latter he stated from obtaining a bone graft, 
his own bone, from the first fusion surgery.  Additional 
examination could not be performed due to the Veteran's 
recent postoperative status and the limitations the Veteran 
stated that his attending neurosurgeon placed upon him.  The 
examiner diagnosed lumbar fusion with degenerative disk 
disease and internal fixation, bone graft, fusion at L2-L4, 
laminectomy above that, according to Dr. F., at L2 and L3.  
The examiner stated that DeLuca could not be addressed at the 
time of this examination because of the Veteran's recent 
postoperative status.  

The Veteran underwent another VA examination in November 
2008.  The examiner noted that the claims file was available 
and reviewed.  The Veteran reported low back pain with any 
activity.  He stated that the pain was dull, 5 out of 10, 
with no radiation.  He reported that walking was limited to 
one mile.  He stated that the back disability prevented 
sports; had severe effects on chores, recreation, and 
traveling; had moderate to severe effects on shopping; and 
had no effect on feeding, bathing, dressing, toileting and 
grooming.  He denied any incapacitating episodes in the last 
12 months.  

Upon physical examination in November 2008, flexion was to 60 
degrees, extension was to 10 degrees, right lateral flexion 
was to 10 degrees, left lateral flexion was to10 degrees, and 
SLR right and left were positive.  There was flattened lumbar 
curve.  There was no pelvic tilt.  Paraspinal tenderness and 
tension were negative.  With regard to DeLuca, pain was noted 
at 40 to 60 degrees flexion.  There was no additional 
limitation following repetitive range of motion.  There was 
no estimated additional effective loss of range of motion 
with repetition.  There was a 20 centimeter by 0.5 centimeter 
surgical scar at the mid lumbar spine.  There were no current 
symptoms.  The scar was well healed with no pain or 
tenderness on examination, no adherence to underlying tissue, 
no history of ulceration or breakdown, no disfigurement, and 
no functional limitations.  The examiner diagnosed 
satisfactory post-surgical appearance of L2-L4 posterior 
fusion and L1 and L2 laminectomy without complication.  

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 40 percent 
for the Veteran's service-connected lumbar spine herniated 
disc with mild sciatica, status post fusion.  There is no 
evidence that the Veteran is suffering from unfavorable 
ankylosis of the entire thoracolumbar spine necessary to meet 
the regulatory criteria for a disability rating greater than 
40 percent.  See 38 C.F.R. § 4.71a, DC 5243 (2009).  There 
also is no persuasive evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months to warrant a rating in excess of 40 percent under 
the intervertebral disc syndrome rating criteria.  For 
example, at the November 2008 VA examination, the Veteran 
denied any incapacitating episodes in the last 12 months.  

As noted previously, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the Veteran has reported pain in 
his low back.  The Board finds, however, that the 40 percent 
rating currently assigned to the Veteran's service-connected 
low back disability takes into consideration his complaints 
of low back pain.  Thus, the Board finds that 38 C.F.R. 
§ 4.40, 4.45 and 4.59 do not provide a basis for an increased 
rating for the Veteran's service-connected low back 
disability.  See DeLuca, 8 Vet. App. at 204-07.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected low back 
disability.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected low back disability are not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected low back disability.  This 
is especially true because the 40 percent rating currently 
assigned for the Veteran's low back disability contemplates 
moderate disability.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  It was noted 
on VA examination in November 2008 that the Veteran had been 
retired since January 1981, including throughout the pendency 
of this appeal.  

In light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 40 percent 
for lumbar spine, herniated disc with mild sciatica, status 
post fusion, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


